United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2381
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Dana Reth,                              *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 11, 2007
                                Filed: December 19, 2007
                                 ___________

Before BYE, JOHN R. GIBSON, and MELLOY, Circuit Judges.
                             ___________

PER CURIAM.

       Dana Reth was indicted in the Northern District of Iowa on a charge of
possession of a firearm as a felon in violation of 18 U.S.C. § 922(g)(1). He moved to
dismiss the charge on the ground that he was not a "convicted" felon on the date he
possessed the firearms in question because he had received a deferred judgment from
the state on the predicate felony offense. The district court1 denied the motion to




      1
      The Honorable Linda R. Reade, Chief United States District Judge for the
Northern District of Iowa.
dismiss, finding under Iowa law the deferred judgment did count as a conviction for
purposes of § 922(g)(1).

      Reth entered a conditional plea of guilty, and was sentenced to fifteen months
of imprisonment. Reth appeals, renewing his claim that his deferred judgment was not
a "conviction" sufficient to disable his right to possess firearms under Iowa law. He
requested we certify the question to the Iowa Supreme Court. After careful de novo
review, we conclude denial was proper for the reasons stated in the well-reasoned
opinion of the district court. Accordingly, we decline certification and affirm the
decision of the district court. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-